CONCURRING OPINION
Crumpacker, J.
I concur in the court’s opinion but believe it is unduly restricted to the particular facts here involved and places too much stress on the wording of the shutdown notice.
The decisions of foreign jurisdictions, upon which the appellant relies for reversal, although distinguishable on their facts from the present case, all seem to be predicated upon the proposition that when an em*585ployee makes a contract with his employer out of which he acquires rights and receives benefits, he must be considered as voluntarily accepting any unfavorable consequences resulting from his employer’s exercise of his rights under such contract. Thus if the employer finds it necessary to close his plant for the purpose of taking inventory and the contract provides that he may designate such shutdown period as a time during which employees who are entitled to vacations with pay must take them, employees who are not entitled to such vacations, but are nevertheless deprived of work by reason of such procedure, must be considered as having laid off voluntarily to take vacations without pay, and therefore are not entitled to unemployment compensation. This seems to me to be a harsh rule which sanctions the concept that the very purpose and spirit of our unemployment compensation statutes can be brought to naught by the negotiation of a contract by a labor union which may be the legal but unacceptable representative of many employees who voted against it as a bargaining agent.
The contract, without which there would be no basis for the appellant’s position, makes no provision for vacations without pay. An employee must have worked for the appellant long enough to entitle him to a vacation with pay or he is entitled to none at all. Yet a vacation without pay, which the employee has no right to demand, can be forced upon him against his will through the device adopted by the appellant in the instant case. It seems to me that in this respect the contract, which makes the appellant’s conduct permissible, lacks mutuality. The appellee, and those whom he represents, are either voluntarily on vacation without pay, in which event they are not entitled to unemployment compensation, or they are involuntarily out of work temporarily and are entitled to such *586compensation if they ask for it and are genuinely attached to the labor market in the interim. It is difficult to understand why they should be considered as voluntarily on vacation without pay because of a contract which makes no provision for such vacations and the undisputed evidence discloses that they are off work against their will.
It is noteworthy that administrative boards, in jurisdictions where the decisions of the courts have not decreed otherwise, almost universally grant relief to claimants under circumstances similar to those presently considered. In at least one state where the principle upon which the appellant relies has been judicially announced, decisions so holding have been rendered obsolete by legislative enactment. It seems to me that the contract involved is a matter of legitimate judicial construction and legislative relief is not needed.